Citation Nr: 0422560	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  03-09 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
psoriasis and psoriatic arthritis, due to herbicide agent 
exposure.  

2.  Entitlement to a compensable evaluation for left elbow 
shrapnel wound residuals. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1967 to May 1969.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below VA will notify you of the further 
action required on your part.


FINDINGS OF FACT

1.  In an August 1988 Board decision service connection for 
psoriasis, including due to herbicide exposure, was denied.  

2.  Evidence received since the August 1988 Board decision is 
new and so significant that it must be considered in order to 
fairly decide the claim on the merits.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for psoriasis and 
psoriatic arthritis, including on the basis of herbicide 
agent exposure.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (a) (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA Discussion

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003).  This body of laws is 
generally known as the Veterans Claims Assistance Act (VCAA).  

In this decision the Board reopens the claim of entitlement 
to service connection for psoriasis and psoriatic arthritis, 
including on the basis of herbicide agent exposure.  To this 
extent, this adjudication is favorable to the appellant.  
Hence, to this extent, an explanation of the applicability 
and fulfillment of the VCAA is obviated.  

The Board notes that while the RO failed in its February 2002 
decision to address the issue of reopening the claim of 
entitlement to service connection for psoriasis (instead 
adjudicating the claim on the merits), this error is 
harmless, since the Board herein reopens the claim, and the 
veteran is not prejudiced thereby.  

Whether New and Material Evidence has been Submitted to 
Reopen Claim

To establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.

Regarding the claim of entitlement to service connection for 
psoriasis and psoriatic arthritis due to in-service Agent 
Orange exposure the Board notes that in some circumstances, a 
disease associated with exposure to certain herbicide agents 
(generally, "Agent Orange") will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  A 
veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed to Agent 
Orange unless there is affirmative evidence to the contrary.  
38 U.S.C.A. § 1116(f).  This veteran is presumed to have been 
exposed at that time to Agent Orange.  Notably, however, the 
diseases that the Secretary has associated with Agent Orange 
exposure do not include either psoriasis or psoriatic 
arthritis.  38 C.F.R. § 3.309(e).  Indeed, the Secretary of 
Veterans Affairs has determined that there is no positive 
association between Agent Orange exposure and any condition 
for which the Secretary has not specifically determined that 
a presumption of service connection is warranted.  See 
Notice, 68 Fed. Reg. 27630-41 (2003).

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  
 
Generally, a claim which has been denied in a Board decision 
may not thereafter be reopened and allowed.  38 U.S.C.A. § 
7105(c) (West 2002).  An exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a previously 
denied claim, the Secretary shall reopen the claim and review 
the former disposition of the claim.

By an August 1988 decision, the Board denied the veteran's 
claim of entitlement to service connection for chronic 
discoid psoriasis, claimed as a residual of Agent Orange 
exposure.  The Board also addressed the claim for service 
connection on a direct basis, and denied the claim on that 
basis as well.  

The Board notes that the current claim for service connection 
for psoriasis and psoriatic arthritis is merely an expanded 
version of the prior claim decided by the Board in August 
1988.  Hence the claim must be reopened prior to adjudication 
on the merits.  38 U.S.C.A. § 5108.

Evidence of record at the time of the August 1988 Board 
decision consisted of VA medical findings of current discoid 
psoriasis, service records documenting the veteran's Vietnam 
service, service medical records bearing no record of 
findings or treatment for psoriasis, and the appellant's 
allegations and testimony of a causal link to service.  
Pertinent evidence received since that decision includes not 
only additional statements and testimony by the veteran, 
additional current medical records concerning care for 
psoriasis, but also includes a statement by his brother, a 
statement by a fellow soldier, copies of letters the 
appellant sent home to his parents while serving in Vietnam, 
and a medical opinion letter from a treating physician.  

The veteran's brother's February 2003 letter is to the effect 
that the appellant has had a skin disorder since service.  
The fellow soldier's June 2003 letter is to the effect that 
they fought together in Vietnam and both suffered from jungle 
rot.  The February 2004 letter by private physician Daniel S. 
Gordon opines that Agent Orange exposure, leech bites, and 
jungle rot, "could definitely have a cause and effect 
relationship with his chronic psoriasis and arthritis."  

While these pieces of evidence may be insufficient to warrant 
a grant of the underlying claim on the merits, they are new 
and must be considered together with all the evidence of 
record in order to fairly adjudicate the claim on the merits.  
Hence, the veteran's claim is reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156 (a).


ORDER

The claim of entitlement to service connection for psoriasis 
and psoriatic arthritis, including due to herbicide agent 
exposure, is reopened.  


REMAND

As noted above, pursuant to the VCAA, VA has an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  A 
development letter addressing the VCAA provisions regarding 
the veteran's claims of entitlement to service connection for 
psoriasis, and entitlement to a compensable rating for left 
elbow shrapnel wound residuals was issued in November 2001.  
Also in November 2001, the veteran was provided a development 
letter regarding his claim of entitlement to service 
connection for psoriasis based on Agent Orange exposure.  In 
the course of developing the appealed claims on the merits, 
further development assistance may be warranted, particularly 
with respect to the increased rating for shell fragment wound 
residuals which was not addressed in the November 2001 
letter.  

The veteran contends that he developed psoriasis and 
psoriatic arthritis in-service from jungle rot and as a 
result of insect and leech bites.  He testified at his 
February 2004 hearing that he had the skin condition 
essentially the entire tour in Vietnam, and that the 
condition has persisted and grown more severe since.  

As noted in the above decision, the claims folder contains a 
June 2003 statement by a fellow soldier, to the effect that 
he and the veteran fought side-by-side in Vietnam, and that 
they both had jungle rot throughout their Vietnam tour.  The 
claims folder also contains a February 2003 statement by the 
veteran's brother, to the effect that he had a skin condition 
persisting from service to the present time.  The veteran has 
also submitted copies of letters sent home to his parents 
while in service in Vietnam, in which he recounts suffering 
from jungle rot.  However, these pieces of evidence can 
ultimately further the veteran's current claim for service 
connection for psoriasis to only a limited degree.  Even if 
acute conditions in service, as supported by lay evidence of 
their symptomatology, are accepted as fact, a nexus must 
still be established between current psoriasis and psoriatic 
arthritis, and the veteran's period of service, to include 
any acute injury or infection (jungle rot, insect bite, etc.) 
in service.  

The veteran has submitted photographs of his current skin 
condition, and the claims folder contains Altoona VA 
dermatology clinic records documenting treatment for 
diagnosed psoriasis.  A VA examination conducted in November 
2001 resulted in diagnoses of psoriasis, and possible 
psoriatic arthritis.  These records serve to establish the 
existence of current psoriasis.  

The veteran has also submitted a February 2004 letter by 
Daniel S. Gordon, a private physician.  In the letter, Dr. 
Gordon wrote that he recently became the veteran's primary 
care physician, and he opines that the veteran's exposure to 
leech bites, jungle rot, and agent orange in service "could 
definitely have a cause and effect relationship with his 
chronic psoriasis and arthritis."  The Board notes, however, 
that this physician did not have the benefit of review of the 
claims folder, and undoubtedly relied for a medical history 
on the veteran's own statements.  The physician also provided 
no clinical basis for his conclusion.  In this regard, the 
Board notes that a bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  In addition, an examination that does not take 
into account the records of prior medical treatment is 
neither thorough nor fully informed.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).   A medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Also, a medical opinion is inadequate when unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  For these reasons the Board assigns this medical 
opinion little evidentiary weight.  Nonetheless, pursuant to 
the VCAA, a VA examination should still be afforded the 
veteran to address the nature and etiology of his claimed 
psoriasis and psoriatic arthritis.  Additionally, any records 
of Dr. Gordon's treatment of the veteran should be obtained.  

At the veteran's Board hearing he stated that he had been 
treated for psoriasis at the Altoona and Du Bois, 
Pennsylvania VA clinics.  He testified that he believes his 
skin disorder was treated with salves for his skin condition 
as early as the 1970's, at the Altoona VA Medical Center 
(VAMC) pharmacy, despite the earliest records in his 
possession dating from 1987.  He clarified that he only had 
paperwork documenting treatment for the past 17 years, and 
was not certain of treatment prior to that time.  Available 
records from these VA facilities must be obtained in 
furtherance of the veteran's claims.  

While a VA examiner in February 2002 found a full range of 
left elbow motion, the veteran testified at the February 2004 
hearing that he  had pain and limitation of joint motion.  An 
increase in severity of the disorder since the February 2002 
examination is thus implicated, and a VA examination is in 
order to ascertain the nature and extent of any current left 
elbow shrapnel wound residuals.  The United States Court of 
Appeals for Veterans Claims (Court) has held that VA's duty 
to assist a veteran in obtaining and developing available 
facts and evidence to support a claim includes obtaining an 
adequate and contemporaneous VA examination. Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

Accordingly, the Board finds that the following additional 
development is warranted: 

1.  The RO should first review the 
claims file and ensure that all 
additional evidentiary development 
action required by the VCAA, and 
implementing regulations is completed.  
This should include an additional VCAA 
notice letter notifying the veteran of 
the evidence not of record necessary to 
substantiate each of the remanded 
claims.  This should include 
information and evidence that VA will 
obtain, and information and evidence 
that the veteran must submit.  
Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The RO should also then 
notify him that it is his 
responsibility to submit all pertinent 
evidence in his possession that has yet 
to be submitted.  While the claimant is 
ultimately responsible to provide the 
necessary evidence, the RO should 
inform the veteran that VA will make 
efforts to obtain any additional as-
yet-unobtained relevant evidence, such 
as VA and non-VA medical records, or 
records from government agencies, if he 
identifies the records and the 
custodians thereof.  The RO must notify 
the veteran of evidence he identified 
that could not be obtained so that he 
may attempt to obtain the evidence 
himself.  The RO must then undertake 
all such indicated necessary 
development, including based on any 
additional information or evidence 
submitted by the veteran.  All records 
and responses received must be 
associated with the claims folder.  

2.  The RO should request all 
unobtained VA medical records from May 
1969 to the present, including those 
from the Altoona VAMC and the DuBois VA 
medical clinic.  All records and 
responses received should be associated 
with the claims folder.  

3.  With appropriate authorization, the 
RO should request all treatment records 
from Daniel S. Gordon, DuBois Regional 
Medical Group, Primary Care Office, 336 
East Main Street, Suite 1, P.O. Box 
248, Reynoldsville, Pennsylvania 15851.  
All records and responses received 
should be associated with the claims 
folder.  

4.   Thereafter, the RO must afford the 
veteran a VA dermatology examination to 
address the nature and etiology of any 
psoriasis and/or psoriatic arthritis, 
to include whether either disorder is 
causally related to service.  All 
necessary tests should be conducted.  
The claims folders with a copy of this 
remand must be made available to the 
examiner for review in association with 
the examination.  The examiner must 
review the service medical records and 
post-service medical records, and must 
rely on medical evidence when 
formulating opinions.  The examiner may 
not rely solely on the medical history 
provided by the veteran.  Based on all 
the evidence of record, the examiner 
must address the following (all answers 
must be explained in full, and must be 
based on medical evidence):

a)  Is it at least as likely as 
not that psoriasis and/or 
psoriatic arthritis is causally 
related to the veteran's period of 
active service from September 1967 
to May 1969?  

b)  The examiner must address the 
February 2004 letter of Dr. Daniel 
Gordon, and opine whether it is at 
least as likely as not that such 
in-service exposures as Agent 
Orange, leech, insect or spider 
bites, and jungle rot are causally 
related to the veteran's current 
psoriasis.  If the answer to this 
question is yes with respect to 
jungle rot, the examiner should 
define what jungle rot is and 
offer an opinion whether the 
appellant has had chronic jungle 
rot since service.  

5.  Also after completion of 
instructions one through three, the 
RO should afford the veteran a VA 
orthopedic examination, to address 
the nature and extent of any current 
left elbow shrapnel wound residuals.  
All necessary tests should be 
conducted.  The claims folders with a 
copy of this remand must be made 
available to the examiner for review 
in association with the examination.  
The examiner must provide an opinion 
addressing the extent of any left 
elbow shrapnel wound residuals, 
including whether the veteran has any 
left elbow arthritis or other joint, 
muscle, or other functional 
disability causally associated with 
this wound.  The extent of any 
identified associated disability 
should then be assessed.  The 
examiner is to be provided a copy of 
the rating criteria to assist in 
preparing a report addressing the 
nature and extent of any left elbow 
shrapnel wound residuals.  

6.  Thereafter, and following any 
other appropriate development, the RO 
must readjudicate the remanded 
claims.  If the determinations remain 
to any extent adverse, the RO must 
provide the veteran and his 
representative with a supplemental 
statement of the case which includes 
a summary of additional evidence 
submitted, any additional applicable 
laws and regulations, and the reasons 
for the decision.  The RO should 
afford them the applicable time to 
respond.  The RO must afford 
particular care and attention to 
ensuring that VA has provided the 
veteran complete notice of what VA 
will do and what he must do in 
support of his claim.  Quartuccio.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



